DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	Claims 1, 4, 12, 13, 25-27, 29, 51, 52 and 170-177 are pending in the instant invention.  According to the Amendments to the Claims, filed June 17, 2022, claims 1, 4, 12, 13, 25-27, 29, 51 and 52 were amended, claims 2, 3, 5-11, 14-24, 28, 30-50 and 53-169 were cancelled and claims 170-177 were added.

Status of Priority

	This invention is a 35 U.S.C. § 371 National Stage Filing of International Application No. PCT/US2019/014272, filed January 18, 2019, which claims priority under 35 U.S.C. § 119(e) to US Provisional Application Nos.: a) 62/676,425, filed May 25, 2018; b) 62/669,317, filed May 9, 2018; and c) 62/619,055, filed January 18, 2018.

Status of Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The forthcoming second Office action and prosecution on the merits includes (1) claims 1, 4, 12, 13, 25, 27 and 172, drawn to substituted pyrazolo[3,4-d]pyrimidines of the Formula I, shown to the right, and/or a pharmaceutical composition thereof; (1) claim 26, drawn to substituted pyrazolo[3,4-d]pyrimidines; (3) claims 29, 51, 52, 170 and 171, drawn to a method for treating cancer in a patient… comprising administering… a substituted pyrazolo[3,4-d]pyrimidine of the Formula I, shown to the right above; and (4) claims 173-177, drawn to a method for treating cancer in a patient… comprising administering… an instantly recited substituted pyrazolo[3,4-d]pyrimidine, respectively.
	Similarly, the inventor or joint inventor should further note that the sections of U.S.C. Title 35 that formed the basis of prior rejections formulated, as well as any references supporting said rejections, that are not included with this Office action, may be found in the Non-Final Rejection, mailed on March 17, 2022.
	Moreover, the inventor or joint inventor should further note that any rejections and/or objections of record not explicitly addressed herein below, are hereby withdrawn, in light of the inventor’s or joint inventor’s arguments and/or the Amendments to the Claims, filed June 17, 2022.
	Thus, a second Office action and prosecution on the merits of claims 1, 4, 12, 13, 25-27, 29, 51, 52 and 170-177 is contained within.

Reasons for Allowance

	Claims 1, 4, 12, 13, 25-27, 29, 51, 52 and 170-177 are allowed.
	The following is a statement of reasons for the indication of allowable subject matter:
	The prior art is silent with respect to: (1) substituted pyrazolo[3,4-d]pyrimidines of the Formula I, as recited in claim 1; and (2) substituted pyrazolo[3,4-d]pyrimidines, as recited in claim 26, respectively.
	Consequently, the limitation on the core of the substituted pyrazolo[3,4-d]pyrimidines of the Formula I that is not taught or fairly suggested in the prior art is Rb on the periphery of the pyrazolo[3,4-d]pyrimidine core.
	Any comments considered necessary by the inventor or joint inventor must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled Comments on Statement of Reasons for Allowance.

Examiner’s Amendment

	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to the inventor or joint inventor, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The following is a statement of examiner’s amendment to the record:

	The TITLE of the disclosure:
SUBSTITUTED PYRAZOLO[3,4-d]PYRIMIDINE COMPOUNDS AS RET KINASE INHIBITORS

	has been deleted and replaced with the following:
---“SUBSTITUTED PYRAZOLO[3,4-d]PYRIMIDINES AS RET KINASE INHIBITORS”---

	In claim 1, the entire text:
	has been deleted and replaced with the following:
---“	A compound of Formula I:


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

I

or a pharmaceutically acceptable salt thereof,

wherein:

	R1 is:


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
, 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
, 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
, 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
, 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
,


    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
, 
    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
, 
    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
, 
    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
, 
    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale
,


    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale
, 
    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale
, 
    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale
, or
    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale
;

	R2 is H, C1-C6 alkyl, C1-C6 alkyl-F, C1-C6 alkyl-CN, C1-C6 alkyl-OH, C1-C6 alkyl-(3- to 6-membered cycloalkyl), or 3- to 6-membered cycloalkyl;

	Ra is cyclopropyl; and

	Rb is:

halogen, 
    PNG
    media_image17.png
    200
    400
    media_image17.png
    Greyscale
, 
    PNG
    media_image18.png
    200
    400
    media_image18.png
    Greyscale
, 
    PNG
    media_image19.png
    200
    400
    media_image19.png
    Greyscale
, 
    PNG
    media_image20.png
    200
    400
    media_image20.png
    Greyscale
, 
    PNG
    media_image21.png
    200
    400
    media_image21.png
    Greyscale
, 
    PNG
    media_image22.png
    200
    400
    media_image22.png
    Greyscale
, 
    PNG
    media_image23.png
    200
    400
    media_image23.png
    Greyscale
, 
    PNG
    media_image24.png
    200
    400
    media_image24.png
    Greyscale
,

 
    PNG
    media_image25.png
    200
    400
    media_image25.png
    Greyscale
, 
    PNG
    media_image26.png
    200
    400
    media_image26.png
    Greyscale
, 
    PNG
    media_image27.png
    200
    400
    media_image27.png
    Greyscale
, 
    PNG
    media_image28.png
    200
    400
    media_image28.png
    Greyscale
, 
    PNG
    media_image29.png
    200
    400
    media_image29.png
    Greyscale
, 
    PNG
    media_image30.png
    200
    400
    media_image30.png
    Greyscale
, or 
    PNG
    media_image31.png
    200
    400
    media_image31.png
    Greyscale
.”---

	In claim 4, the entire text:
	has been deleted and replaced with the following:
---“	The compound according to claim 1, or a pharmaceutically acceptable salt thereof, wherein R1 is:


    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale
.”---

	In claim 12, the entire text:
	has been deleted and replaced with the following:

---“	The compound according to claim 1, or a pharmaceutically acceptable salt thereof, wherein R1 is:


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 or 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
.”---

	In claim 13, the entire text:
	has been deleted and replaced with the following:
---“	The compound according to claim 1, or a pharmaceutically acceptable salt thereof, wherein R1 is:


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
, 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
, 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
,


    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
, 
    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
, 
    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
, 
    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
, 
    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale
,


    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale
, 
    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale
, or 
    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale
.”---

	In claim 25, the entire text:
	has been deleted and replaced with the following:
---“The compound according to claim 1, or a pharmaceutically acceptable salt thereof, wherein R2 is C1-C6 alkyl.”---

	In claim 26, the entire text:
	has been deleted and replaced with the following:
---“A pharmaceutical composition comprising a pharmaceutically acceptable diluent or carrier in admixture with a compound according to claim 1, or a pharmaceutically acceptable salt thereof.”---

	In claim 27, the entire text:
	has been deleted and replaced with the following:
---“A method for treating cancer in a patient in need thereof, wherein the method comprises administering to the patient an effective amount of a compound according to claim 1, or a pharmaceutically acceptable salt thereof.”---

	In claim 29, the entire text:
	has been deleted and replaced with the following:
---“The method according to claim 27, wherein the cancer is selected from the group consisting of breast cancer, cervical cancer, colorectal cancer, differentiated thyroid cancer, ganglioneuromatosis of the gastrocenteric mucosa, lung cancer, medullary thyroid cancer, multiple endocrine neoplasia type 2A, multiple endocrine neoplasia type 2B, papillary renal cell carcinoma, papillary thyroid cancer, parathyroid hyperplasia, pheochromocytoma, and recurrent thyroid cancer.”---

	In claim 51, the entire text:
	has been deleted and replaced with the following:
---“The method according to claim 29, wherein the cancer is medullary thyroid cancer.”---

	In claim 52, the entire text:
	has been deleted and replaced with the following:
---“The method according to claim 29, wherein the differentiated thyroid cancer is refractory differentiated thyroid cancer.”---

	In claim 170, the entire text:
	has been deleted and replaced with the following:
---“The method according to claim 29, wherein the lung cancer is RET fusion lung cancer.”---

	In claim 171, the entire text:
	has been deleted and replaced with the following:

---“	A compound selected from the group consisting of:


    PNG
    media_image32.png
    575
    559
    media_image32.png
    Greyscale



    PNG
    media_image33.png
    811
    488
    media_image33.png
    Greyscale



    PNG
    media_image34.png
    644
    410
    media_image34.png
    Greyscale


or a pharmaceutically acceptable salt thereof.”---

	In claim 172, the entire text:
	has been deleted and replaced with the following:
---“A pharmaceutical composition comprising a pharmaceutically acceptable diluent or carrier in admixture with a compound according to claim 171, or a pharmaceutically acceptable salt thereof.”---

	In claim 173, the entire text:
	has been deleted and replaced with the following:
---“A method for treating cancer in a patient in need thereof, wherein the method comprises administering to the patient an effective amount of a compound according to claim 171, or a pharmaceutically acceptable salt thereof.”---

	In claim 174, the entire text:
	has been deleted and replaced with the following:
---“The method according to claim 173, wherein the cancer is selected from the group consisting of breast cancer, cervical cancer, colorectal cancer, differentiated thyroid cancer, ganglioneuromatosis of the gastrocenteric mucosa, lung cancer, medullary thyroid cancer, multiple endocrine neoplasia type 2A, multiple endocrine neoplasia type 2B, papillary renal cell carcinoma, papillary thyroid cancer, parathyroid hyperplasia, pheochromocytoma, and recurrent thyroid cancer.”---

	In claim 175, the entire text:
	has been deleted and replaced with the following:
---“The method according to claim 174, wherein the cancer is medullary thyroid cancer.”---

	In claim 176, the entire text:
	has been deleted and replaced with the following:
---“The method according to claim 174, wherein the differentiated thyroid cancer is refractory differentiated thyroid cancer.”---

	In claim 177, the entire text:
	has been deleted and replaced with the following:
---“The method according to claim 174, wherein the lung cancer is RET fusion lung cancer.”--- .

	Authorization for this examiner’s amendment was given in a telephone interview with Mr. Eric S. Andreansky (Reg. No. 75,095) on June 27, 2022.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.
	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished inventions is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624